Filed Pursuant to Rule 497(e) Securities Act File No. 333-134979 Investment Company Act File No. 811-21908 Invested in meaningful change THE BLUE FUND GROUP THE BLUE LARGE CAP FUND THE BLUE SMALL CAP FUND Supplement dated August 1, 2007 to the Statement of Additional Information datedApril 30, 2007 Disclosure relating to the Trust's Principal Underwriter Effective August 1, 2007, the section of the Statement of Additional Information captioned "Information about the Trust's Principal Underwriter" is revised to indicate that Foreside Distribution Services, LP (the "Underwriter") acts as the principal underwriter and distributor of the Funds' shares pursuant to a written agreement with the Trust. The Underwriter's principal address is 3435 Stelzer Road, Columbus, Ohio 43219. BLU-SPSAI 0807
